Title: From George Washington to Major General Israel Putnam, 11 November 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Whitemarsh [Pa.] 11th Novemr 1777

I have your favr of the 7th and am glad to find that you had determined to detain Warners Militia. At whatever place Govr Clinton and yourself determine to throw obstructions and Batteries upon the River, I imagine it will prove satisfactory, for no person is supposed to have a better knowledge of that Country than the Governor.
For the very same Reasons that Genl Howe is reinforcing himself strongly, ought we to reinforce also, and I therefore beg that you will comply with my request of the 9th which is nearly the same of Colo. Hamiltons namely to send all the Continentals except Colo. Samuel Webbs and Sherburns and the New York Battalions, and I intreat they may be forwarded as quick as possible for Should Genl Howe’s reinforcement arrive before them, consider what a situation this Army will be in.
I am extremely sorry to hear of the uneasiness that has happened in Genl Poors Brigade on Acct of their pay; and am amazed to hear that they have ten Months due to them. This is indeed a very great hardship, and there must be a fault some where, but I hope from the prudent Measures you have taken, they will be contented. I have wrote to Congress in the most pressing Manner for Money for your department, and I have no doubt but you will be soon supplied.
It is evident that the Enemy, in order to secure their remaining Army, under Genl Howe, are drawing every Man from New York, to what purpose then would it be to keep a force up the North River when there is no Enemy near, for we have certain accounts of the fleet’s having left the Hook. I know the People are apt to be alarmed and to think themselves deserted when they see troops drawn away from them, but I am confident they will soon find the good effects of it.
